NO. 07-02-0318-CV

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL C

                                     AUGUST 6, 2002

                          ______________________________

                            IN RE: ARMANDO GUTIERREZ
                         _______________________________

                              ORIGINAL PROCEEDING
                         _______________________________

Before QUINN and REAVIS and JOHNSON, JJ.


      Relator Armando Gutierrez petitions for writ of mandamus ordering respondent, the

Honorable Abe Lopez, Judge of the 108th District Court of Potter County, to consider and

rule on a pending request for an order nunc pro tunc. We deny the petition for writ.


      On July 17, 2002, relator filed with the clerk of this court a pleading entitled Petition

for Writ of Mandamus. In his petition, relator alleges that on April 2, 2002, he filed a

Request for Order Nunc Pro Tunc To Correct Judgment together with a proposed order

granting or denying his Request. We are requested to order respondent to set, hear and

rule on the motion. Attached to his petition for mandamus are copies of what relator says

are his Request for Order Nunc Pro Tunc and a letter to the District Clerk of Potter County

dated June 15, 2002, in which he claims that he previously filed his Request for Order

Nunc Pro Tunc and a request for setting. The copy of the June 15th letter requests the
District Clerk to present relator’s request for setting to the court. The documents are

neither verified nor certified as copies of documents filed with the District Clerk. The

documents do not bear file-marks or any other indication that they have been received and

filed by the clerk. There is no document or proof that respondent has ever been made

aware of the Request, even if the Request has been filed by the clerk.


            When petitioning for writ of mandamus, it is the relator’s burden to show

entitlement to the relief being requested. See generally Johnson v. Fourth District Court

of Appeals, 700 S.W.2d 916, 917 (Tex. 1985) (orig. proceeding). Relator must file with the

petition a certified sworn copy of every document that is material to relator’s claim for relief

and that was filed in any underlying proceeding, and a properly authenticated transcript

of any relevant testimony from any underlying proceeding including any exhibits offered

in evidence or a statement that no testimony was adduced in connection with the matter

complained of. TEX . R. APP . P. 52.7(a).


       Relator’s petition for writ of mandamus contains only allegations. Certified, sworn

copies of motions and correspondence referenced in the petition are not included with the

application. Relator has not presented a record which shows his entitlement to the relief

sought, or upon which we are authorized to act.


       The petition for writ of mandamus is denied.



                                                           Phil Johnson
                                                             Justice


                                               2
Do not publish.




                  3